Title: Patrick Gibson to Thomas Jefferson, 8 February 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir Richmond 8th February 1814—
            I send you by Mr Johnson such parts of the nail rod mention’d in your letter of the 26th Ulto as I have been able to procure together with the
			 Corks & powder as pr Memn at foot—nothing has been doing in Flour since I wrote you last, the
			 price is nominally 4½$—With
			 great
			 respect I am
            Your obt ServtPatrick Gibson
          
          
          
            
              
                Of
                Saml G. Adams
                62 lbs hoop Iron
                9d
                $
                7.
                75
                =
                
                .12½
              
              
                
                
                2 bundles 
                6d nail rod
                30/.
                〃
                10.
                
                =
                
                 .10
              
              
                
                
                2〃
                10d〃
                〃
                〃
                10.
                
                
                
                
              
              
                
                
                1〃
                Spike〃
                
                〃
                5.
                
                $
                32.
                75
              
              
                
                Jas Brown Jr
                a Keg Gun powder
                
                〃
                21.
                
              
              
                
                J & J Dick
                12 Gross Corks
                4/6
                〃
                9.
                
              
              
                
                
                
                Toll & draye
                〃
                .  
                2537
              
              
                
                
                
                
                $
                63.
                12
              
            
          
        